Citation Nr: 0935100	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-27 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for tendonitis of the 
right wrist, currently rated as 10 percent disabling. 

2.  Entitlement to an increased rating for tendonitis of the 
left wrist, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1985 to June 
1995.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newington, Connecticut.  


FINDINGS OF FACT

1.  Right wrist tendonitis is manifested by pain and 
limitation of motion without ankylosis.

2.  Left wrist tendonitis is manifested by pain and 
limitation of motion without ankylosis.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for right wrist tendonitis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.71a, 
Diagnostic Code 5214, 5215 (2008).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for left wrist tendonitis have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 
5214, 5215.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in January 2006, prior to the initial 
adjudication of the claims, the RO notified the Veteran of 
the evidence needed to substantiate his claims for increased 
ratings.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that she was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated her status as a veteran.  She 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  
The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to her claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including records of treatment from the West-Haven VA Medical 
Center (VAMC).  Additionally, the Veteran was provided a 
proper VA examination in January 2006 in response to her 
claims.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

Service connection for chronic extensor tendonitis of the 
right and left wrists was granted in a March 1997 rating 
decision with separate 10 percent ratings assigned, effective 
July 1, 1995.  

In December 2005, the Veteran was examined at the VAMC where 
she complained of intermittent bilateral hand tingling and 
numbness over the past six months that worsened with 
activity.  She also experienced occasional shooting pain, 
even at rest, and decreased strength that caused her to drop 
objects.  Upon examination, strength was full in the 
bilateral wrists, with full range of motion of the fingers.  
The diagnosis was extensor tendonitis of the wrists with 
symptoms suggestive of carpal tunnel syndrome.  

The Veteran was provided a VA examination of her wrists in 
January 2006.  She was right-handed and reported episodes of 
severe pain that caused her to drop objects.  She was 
currently working as a part-time social worker and was 
finishing her master's degree, both of which required typing, 
note-taking, and other repetitive wrist motions.  The Veteran 
also complained of intermittent wrist pain associated with 
some swelling and diffuse hand numbness.  

Following repetitive range of motion testing, the right wrist 
manifested extension to 20 degrees, flexion to 15 degrees, 
ulnar deviation to 15 degrees, and radial deviation to 10 
degrees, all with pain at the endpoint.  Repetitive range of 
motion of the left wrist showed extension to 60 degrees, 
flexion to 35 degrees, ulnar deviation to 25 degrees, and 
radial deviation to 25 degrees, all with pain at the 
endpoint.  After performing two minutes of typing motions, 
the Veteran developed numbness and fatigability in the right 
wrist and increased pain in the left wrist.  Handgrip was 
decreased in the right wrist and adequate in the left.  Non-
pitting swelling of the left wrist was observed, with no 
weakness, instability, effusion, or tenderness.  No ankylosis 
of either wrist was found.  The diagnosis was bilateral wrist 
tendonitis related to repetitive trauma with pain and 
fatigability.  The examiner also diagnosed likely right 
DeQuervain's tenosynovitis and right carpal tunnel syndrome.  

The Veteran underwent a nerve conduction study at the VAMC in 
July 2006 that indicated very mild median neuropathy.  Wrist 
splints were provided to the Veteran in April 2007 following 
complaints of increasing wrist pain and swelling. 

For ankylosis, a 20 degree rating for the minor wrist and a 
30 percent rating for the major wrist is warranted for 
favorable ankylosis in 20 to 30 degrees of dorsiflexion.  
Ankylosis in any other position except favorable warrants a 
40 percent rating for the major wrist and a 30 percent rating 
for the minor wrist.  38 C.F.R. 4.71a, Diagnostic Code 5214 
(2008).

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5215.

The Veteran is currently in receipt of the maximum ratings 
possible under Diagnostic Code 5215 pertaining to limitation 
of motion of the wrist.  While extension (that is, 
dorsiflexion) was bilaterally limited upon repetitive testing 
at the January 2006 VA examination, the examiner found that 
there was no ankylosis of the wrists.  The Veteran has 
clearly retained some useful motion of both wrists and even 
with consideration of all functional factors, such as 
additional pain and fatigue manifested during range of motion 
testing, an increased rating is not warranted under 
Diagnostic Code 5214 pertaining to wrist ankylosis.  

With respect to the Veteran's complaints of numbness and 
other neurological impairment, service connection and 
separate 10 percent ratings for bilateral median nerve 
impairment of the wrists was granted in a June 2007 rating 
decision, effective December 6, 2005.  The Veteran is 
therefore already in receipt of compensation for the 
neurological component of her disabilities, and rating these 
manifestations of the disability in connection with the 
current appeal would violate the provisions of 38 C.F.R. § 
4.14 (indicating that the evaluation of the same disability 
or the same manifestation of a disability under different 
diagnostic codes, i.e., pyramiding, is to be avoided).

The Board has considered whether there is any other basis for 
granting increased ratings, but has found none.  In 
particular, the Board has considered the benefit-of-the-doubt 
doctrine, but has determined that it is not applicable to 
this claims because the preponderance of the evidence is 
against the claims.  


Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
No. 2008-7135, 2009 WL 2096205 (Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's bilateral tendonitis 
is manifested by symptoms such as pain, limitation of motion, 
and weakness.  These manifestations are contemplated in the 
rating criteria.  The rating criteria are therefore adequate 
to evaluate the Veteran's disabilities and referral for 
consideration of extraschedular rating is not warranted.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating for tendonitis of the 
right wrist, currently rated as 10 percent disabling, is 
denied. 

Entitlement to an increased rating for tendonitis of the left 
wrist, currently rated as 10 percent disabling, is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


